The defendant has appealed from a conviction and sentence for the crime of shooting *Page 233 
with intent to kill. The record contains two bills of exception, presenting only one question for decision. The jury who tried the case, on the 29th of October, was impaneled from a venire drawn for service during the week commencing on the 14th of October. The defendant's attorney moved to quash the venire on the ground that it was not drawn for service during the week in which the case was called for trial. The motion was overruled, on the authority of article 187 of the Code of Criminal Procedure, which provides that, if jurymen drawn for service during one week do not serve as jurors during that week, they may be required to serve during any subsequent week of any session of the court until another venire shall have been drawn, unless sooner discharged by the district judge. The ruling was therefore correct.
The verdict and sentence are affirmed.